                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


GLORIA MARIGNY,

                   Plaintiff,
                                                  Case No. 18-cv-1386-pp
      v.

CENTENE MANAGEMENT COMPANY LLC,

                   Defendant.


   ORDER DENYING WITHOUT PREJUDICE PLAINTFF’S REQUEST FOR
   TELEPHONE CONFERENCE REGARDING DEPOSITION (DKT. NO. 33)


      On October 1, 2019, the court granted the defendant’s motion to extend

the discovery deadline to December 30, 2019 because the plaintiff had not

provided written discovery in advance of her deposition scheduled for October

28, 2019. Dkt. No. 32. On November 12, 2019, the plaintiff, representing

herself, filed a request for a telephonic conference regarding her deposition.

Dkt. No. 33. The motion contains one sentence: “Motion requesting for

Telephone Conference with Hon. Judge Pamela Pepper reference to Deposition

scheduled. Pursuant LR 16-2(c).” Dkt. No. 33.

      On November 15, 2019, the defendant filed a letter, indicating that

because the plaintiff’s motion didn’t contain any details, the defendant didn’t

know what her issue was with the deposition and why she had asked for a

hearing. Dkt. No. 34. The defendant asked the court to deny the motion until

the parties could meet and confer, to try to resolve whatever issue the plaintiff

had. Id.
                                        1
      Six days later, the court received a handwritten letter from the plaintiff.

Dkt. No. 35. She said that she was asking for a telephone conference ahead of

the second part of her deposition, scheduled for November 22, 2019 at 9:00

a.m. Id. at 1. She said that at the first part of her deposition, one of the

defendant’s lawyers had entered an exhibit from a twenty-year-old civil case

that the plaintiff claims contained false information. Id. at 1-2.

      The plaintiff goes on for six pages, recounting various things that she

says counsel did that she believes were intimidating, inaccurate, irrelevant and

harassing. The plaintiff cites “Local Rule 30-6,” and says that in that rule the

court “makes itself available to immediately intervene if” the parties have a

dispute. Id. at 3. She also references Local Rule 16-2(c). Id. at 4.

      There are several problems with the documents the plaintiff has filed.

Her motion consisted of a single sentence, and did not explain why she wanted

a hearing. It did not comply with this court’s Civil Local Rule 7(a), which

requires every motion “to state the statute or rule pursuant to which it is

made,” as well as a supporting memorandum or a certificate that no

memorandum is necessary.

      The defendant responded that it was willing to meet and confer with the

plaintiff to try to work out whatever problem might exist. Dkt. No. 34. Instead

of doing that, the plaintiff responded with a list of complaints about defense

counsel. That response violates this court’s Civil Local Rule 37, which says that

any party seeking to compel disclosure or discovery (or, in the plaintiff’s case,

object to discovery) must file a motion, accompanied by a written certification

                                         2
that the party “in good faith has conferred or attempted to confer with the

person or party failing to make disclosure or discovery in an effort to obtain it

without court action,” but that the parties couldn’t reach agreement. The

plaintiff has not provided such a certificate (despite the defendant having

offered to meet and confer).

      The plaintiff also refers in her response to Local Rule 30-6. This court

does not have a local rule 30-6. This court’s local rules are on its web site,

https://www.wied.uscourts.gov/local-rules-and-orders. There is a Rule 30 of

the Federal Rules of Civil Procedure that relates to depositions, but that rule

says nothing about the court making itself immediately available to resolve

disputes. It provides a procedure for making a motion to terminate a

deposition, Fed. R. Civ. P. 30(d)(3), but the plaintiff has not followed that

procedure. This court does have a Civil Local Rule 16, and there is a Federal

Rule 16(c), but it has to do with pretrial conferences, not depositions.

      The plaintiff filed this lawsuit. Even though she apparently hasn’t been

able to find a lawyer, she must comply with the court’s local rules and with the

Federal procedural rules. 1 If she wants the court to do something, she must

file a motion that complies with the court’s local and procedural rules. She

must make good-faith attempts to work out discovery issues with the

defendant’s lawyers before filing anything with the court.




1At the scheduling conference on March 20, 2019, the plaintiff indicated that
she was trying to find a lawyer and expected to do so within the month.
                                         3
      The court DENIES WITHOUT PREJUDICE the plaintiff’s request for

telephone conference regarding deposition. Dkt. No. 33.

      Dated in Milwaukee, Wisconsin this 3rd day of December, 2019.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                      4
